Appellant requests us to supplement our fact conclusions with the lease from Kirby. We shall not incumber our findings with the instrument mentioned. It appears in full in the record and its execution and the rights of appellant under it are in no way questioned.
The request for the substance of the testimony of six of the witnesses is also denied. The evidence presents the issue of negligence on the part of the operatives of appellee's work train with the knowledge or belief that appellant's log train was on the railway track at some point between Roganville and Zeirath, but it is undisputed that the log train was on the track without orders from appellee and that its operatives failed to observe the required precautions for its safety.
We find further, in response to appellant's request, that appellee had a rule to the effect that when an order had been given to one train to work between designated points no other extra shall be authorized to run over that part of the track without provision for passing the "work-extra," but we regard the rule as without importance in this case because the log train was on the track without orders.
Filed November 11, 1904.
Writ of error refused. *Page 567